CONTINUATION SHEET
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of PTOL-303 – Advisory Action Before the Filing of an Appeal Brief
Continuation of 12:
The request for reconsideration has been considered but does NOT place the application in condition for allowance because Applicant’s arguments are unpersuasive.
	Applicant first argues that the claimed invention and that of the Lee reference have different intended effects. Specifically, Applicant contends that the adhesive composition of their invention exhibits excellent low temperature and/or room temperature viscoelasticity and has stable high temperature viscoelasticity due to a crosslinked structure thereof. In contrast, Applicant points out that the adhesive composition of Lee enables an adhesive film to protect a polarizer from external impact or change in external environment through stress (or strain) relaxation of the polarizer and the optical film. Applicant contends that this difference indicates that the core shell particles of Lee exhibit a different function from the nanoparticles of the claim.
	Applicant’s argument is unpersuasive. In response to applicant's argument that the intended effect of the nanoparticles in their invention and in Lee are different, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. 
	Applicant further continues arguments directed to storage modulus measured with different sample thickness and testing conditions. The Office maintains the position of the previous examiner that contends the collective teachings of prior art render the claimed adhesive composition obvious as set forth above, in particular Lee specifically teaches the same result effective properties by the epoxy compound and nanoparticles to the storage modulus of the adhesive film, and the resulting adhesive film is for the same end uses (bonding polarizing plates) as the claimed invention, a workable storage moduli measured at different testing conditions are deemed to be either anticipated, or an obvious routine optimization to one of ordinary skill in the art.  When a claimed product appears to be substantially identical to a product disclosed by the prior art, the burden is on the applicants to prove that the product of the prior art does not necessarily or inherently possess characteristics or properties attributed to the claimed product.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Merely choosing to describe an invention in a different manner does not render a method patentable.  In re Skoner, 517 F.2d 947, 950, 186 USPQ 80, 82 (CCPA 1975).
	Applicant further argues the differences between the core-shell particles of the prior art references. Specifically, Applicant contends that the core-shell particles of Lee 
	Applicant’s argument is unpersuasive. As discussed in the previous Office action, Mohite, much like the Lee, is concerned with improving the impact strength of resinous compositions. Further, it is noted the Lee reference is replete language that does not concretely limit the core-shell particles to a specific composition. For example, paragraph [0035] of Lee states that the core-shell particles may be copolymer particles in which at least one monomer is grafted onto a rubber core (emphasis added), and paragraph [0036] of Lee states that the core may include at least one rubber component such as a diene rubber, a (meth)acrylic rubber, and/or a silicone rubber (emphasis added). Therefore, one of ordinary skill in the art, would have been motivated to make the combination as set forth in the prior art combination because the Mohite reference provides another art-recognized core material for core-shell particles that are intended to provide impact resistance to a resinous composition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        2/24/2021